Citation Nr: 1451520	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-23 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
REMAND

The Veteran had active service from April 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Fargo, North Dakota, that denied service connection for hearing loss and tinnitus.

In April 2013, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.

During the April 2014 hearing, the Veteran asserted that he has current bilateral hearing loss and tinnitus that are manifested as a result of his period of active service.  Specifically, he reported that he had sustained a gunshot to the head prior to his active service, but that he had, nonetheless, been accepted into service.  He indicated that his military occupational specialty in a communications unit resulted in exposure to acoustic trauma, which then caused or aggravated his bilateral hearing loss and tinnitus.  He described being assigned to an Air Force Base in the Republic of Vietnam and being exposed to jet engine and helicopter noise without the use of hearing protection.  He added that following service, he was not exposed to loud noises.

The Veteran underwent a VA audiology examination in February 2011.  However, the VA audiologist could not provide an etiology opinion and referred the matter to an otolaryngologist.

A VA otolaryngology examination report dated in March 2011 shows that the examiner indicated that the evidence of record had demonstrated that the Veteran had high decibel hearing loss in the right ear at the time of enlistment into service.  The examiner added that if the hearing loss reported on enlistment audiogram was real, he would speculate it was due to a shot gun injury the Veteran would have had prior to enlistment since a high decibel loss is an early marker for noise trauma.  The examiner then made the following statement:

"The sense of hearing involves a complex electromechanical system that must convert the energy of sound pressure into an electrical impulse that can be interpreted by the brain. The standard hearing test evaluates both of these components and can be considered a measure of the functional hearing of the individual.  When a complete diagnostic audiogram is performed a second evaluation is included that tests the function of the nerve independent of the mechanical portion of the process.  

This is called a bone conduction test and is assumed to stimulate the nerve directly by vibrating the bones of the head. When a patient has an inconsistency between the two hearing evaluations it is called an air-bone gap and is considered to represent the amount of hearing lost through a mechanical breakdown of the conductive system (ear, tympanic membrane, and ossicles) independent of nerve function.

In the absence of significant mechanical trauma (Blast injuries, vehicular trauma, and head injuries) or surgery, the majority of causes for conductive hearing loss are associated with disease processes.  These include otosclerosis, tympanosclerosis, ossicular fixation, chronic otitis media, and cholesteatoma.  Unlike the conductive hearing loss which can be due to either a disease or injury to the mechanical portion of the hearing mechanism sensory neural hearing loss, for the most part, is due to noise trauma and the process of aging.

Other than to acknowledge that the flight line and surrounding area of an active Air Force base in the 1960's was an extremely noisy place I cannot resolve the issue of hearing loss or tinnitus without resulting to pure speculation."

The VA examiner did not provide an explanation for the inability to provide an opinion or explain whether the inability was due to the limits of medical knowledge or whether there was additional evidence that would have permitted him to provide the needed opinion.  Hence, the opinion is inadequate.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Additionally, neither VA examiner provided an opinion as to whether any pre-existing hearing loss or tinnitus was aggravated by military service. 

As this information must be addressed, the Board finds that an additional VA examination of the Veteran is required prior to further adjudication of this matter.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction should obtain all VA treatment/evaluation records for the Veteran.

2.  The agency of original jurisdiction shall thereafter make arrangements with the appropriate VA medical facility to have the Veteran examined by an otolaryngologist.  The claims file and a copy of this remand must be made available to the examiner.  

The VA otolaryngologist is requested to review the Veteran's entire claims file and take a detailed history of in-service and post-service noise exposure, as well as a history of symptoms noticed by the Veteran, including the time of onset of any symptoms, such as a noticeable loss of hearing acuity. 

The examiner should review the service records, including the September 1968 audiogram results.  The examiner should provide an opinion as to whether it at least as likely as not that any currently diagnosed hearing loss and/or tinnitus had its onset during the Veteran's period of active service.  An opinion should also be provided as to whether any pre-existing hearing loss underwent an increase in severity during military service.  

Regarding the basis for the opinion, the VA otolaryngologist must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage even though findings may or may not suggest recovery of acuity.  If the VA otolaryngologist finds any auditory damage to be a likely result of the in-service noise exposure, the examiner should comment on the likelihood that such damaged auditory function would result in a greater permanent hearing loss than otherwise would be manifest. 

The VA otolaryngologist is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The medical reasons for accepting or rejecting the Veteran's statements regarding onset and continuity of symptoms should be set forth in detail.

If the examiner is unable to provide the necessary opinions without resorting to speculation, the examiner must provide reasons for this inability, for example, whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit an opinion.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this must be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  The agency of original jurisdiction should thereafter review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

4.  The agency of original jurisdiction should thereafter readjudicate the Veteran's claim.  If a benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

